Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 1 of 25




                     EXHIBIT 4


    Redacted Version of Document
    Provisionally Filed Under Seal
     Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 2 of 25

                                HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA




PLEXXIKON INC.,                   )
                                  )
                   Plaintiff,     )
                                                      C.A. No. 4:17-CV-04405-
                                  )
                                                      HSG (EDL)
                                  )
     v.                           )
                                  )
NOVARTIS PHARMACEUTICALS          )
CORPORATION,                      )
                                  )
                   Defendant.     )




    SUPPLEMENTAL EXPERT REPORT OF GREGORY K. LEONARD, PH.D.
      Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 3 of 25

                                              HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

                                          TABLE OF CONTENTS
                                                                                                                    Page

I.    INTRODUCTION AND ASSIGNMENT ........................................................................................1

II.   CALCULATION OF REASONABLE ROYALTY DAMAGES ..........................................................1




                                                           i
        Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 4 of 25

                                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

I.       INTRODUCTION AND ASSIGNMENT
1.       My name is Gregory K. Leonard.         I am an economist and partner at Edgeworth

Economics, 333 Bush Street, Suite 1450, San Francisco, CA, 94104.

2.       On February 4, 2019 I submitted the Expert Report of Dr. Gregory K. Leonard, which I

incorporate in this supplemental report.     I have been asked by counsel for Plexxikon to

supplement my calculations of Plexxikon’s damages due to Novartis’ alleged infringement of

Plexxikon’s U.S. Patent Nos. 9,469,640 and 9,844,539 to account for new information that

Novartis has produced since the submission of my report, and to prepare this supplemental report

to present my calculations and results. I reserve the right to further supplement or render further

opinions as additional information becomes available.

3.       I understand that Novartis produced data on its U.S. sales of Tafinlar® and Mekinist®

from January 2018 through December 2018. 1 In my initial report, I was unable to exactly

determine Novartis’ U.S. sales of Tafinlar® during 2018. To account for the new information in

my calculation of Plexxikon’s reasonable royalty damages, I have updated my analyses to reflect

Novartis’ actual U.S. sales of Tafinlar® during 2018. An updated set of my Exhibits and

Appendices are attached.


II.      CALCULATION OF REASONABLE ROYALTY DAMAGES
4.

                                 See Supplemental Exhibit 1. To calculate reasonable royalty

damages, I apply a range of royalty rates that Plexxikon and Novartis may have agreed to in a




1
     NPC-PLEX012797176, NPC-PLEX012797177, NPC-PLEX012797178, NPC-PLEX012797179.



                                                1
        Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 5 of 25

                                             HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

hypothetical negotiation to the appropriate royalty base. 2 I have applied rates based on the

Collaboration Agreement as described in my expert report, of 6.26% and 12.52%, depending on

if the value of patent rights are given relatively lower or higher weight, resulting in damages of

                                    respectively.3




Gregory K. Leonard

Dated: February 21, 2019




2
    I have also calculated damages of $21.95 million based on Plexxikon’s minimum willingness to accept.
3
    Supplemental Exhibit 1.



                                                        2
Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 6 of 25




            Appendix B
        Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 7 of 25
                                                  HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                            Supplemental Appendix B
                             Documents Considered

Bates Documents
NPC-PLEX0000003       NPC-PLEX012036518       NPC-PLEX012182774    NPC-PLEX012388611
NPC-PLEX0000927       NPC-PLEX012041509       NPC-PLEX012205332    NPC-PLEX012389705
NPC-PLEX0000942       NPC-PLEX012069416       NPC-PLEX012383702    NPC-PLEX012390487
NPC-PLEX0000962       NPC-PLEX012096327       NPC-PLEX012383703    NPC-PLEX012390488
NPC-PLEX0001109       NPC-PLEX012099866       NPC-PLEX012383704    NPC-PLEX012390489
NPC-PLEX0003644       NPC-PLEX012103716       NPC-PLEX012384002    NPC-PLEX012390491
NPC-PLEX0004666       NPC-PLEX012118501       NPC-PLEX012385909    NPC-PLEX012453110
NPC-PLEX0005244       NPC-PLEX012129974       NPC-PLEX012386879    NPC-PLEX012538459
NPC-PLEX0005271       NPC-PLEX012130678       NPC-PLEX012387135    NPC-PLEX012615933
NPC-PLEX0005305       NPC-PLEX012131790       NPC-PLEX012387197    NPC-PLEX012688265
NPC-PLEX012034581     NPC-PLEX012131809       NPC-PLEX012387938    NPC-PLEX012759317
NPC-PLEX012035049     NPC-PLEX012132559       NPC-PLEX012388470    NPC-PLEX012797176
NPC-PLEX012035237     NPC-PLEX012132574       NPC-PLEX012388527    NPC-PLEX012797177
NPC-PLEX012035665     NPC-PLEX012132631       NPC-PLEX012388531    NPC-PLEX012797178
NPC-PLEX012035857     NPC-PLEX012148723       NPC-PLEX012388586    NPC-PLEX012797179
NPC-PLEX012036179     NPC-PLEX012171575       NPC-PLEX012388587
PXK0005692            PXK0022397              PXK0023410           PXK0026731
PXK0005751            PXK0022398              PXK0023422           PXK0026737
PXK0005771            PXK0022399              PXK0023446           PXK0026754
PXK0005822            PXK0022400              PXK0023452           PXK0026763
PXK0005918            PXK0022417              PXK0023466           PXK0026768
PXK0006005            PXK0022426              PXK0023467           PXK0026769
PXK0006052            PXK0022452              PXK0023468           PXK0026927
PXK0006148            PXK0022478              PXK0023469           PXK0026929
PXK0006685            PXK0022483              PXK0023470           PXK0026972
PXK0006686            PXK0022500              PXK0023471           PXK0026992
PXK0006687            PXK0022520              PXK0023498           PXK0026994
PXK0006688            PXK0022541              PXK0023512           PXK0027001
PXK0006689            PXK0022551              PXK0023513           PXK0027004
PXK0006690            PXK0022552              PXK0023514           PXK0027028
PXK0006691            PXK0022553              PXK0023515           PXK0027029
PXK0006692            PXK0022554              PXK0023516           PXK0027096
PXK0006693            PXK0022566              PXK0023517           PXK0027097
PXK0006694            PXK0022568              PXK0023524           PXK0027098
PXK0006695            PXK0022594              PXK0023531           PXK0027113
PXK0006696            PXK0022598              PXK0023539           PXK0027131
PXK0006697            PXK0022618              PXK0023544           PXK0027166
PXK0006698            PXK0022639              PXK0023551           PXK0027167
PXK0006699            PXK0022645              PXK0023570           PXK0027183
PXK0006700            PXK0022654              PXK0023584           PXK0027211
PXK0006701            PXK0022655              PXK0023589           PXK0027305
PXK0006702            PXK0022658              PXK0023591           PXK0027307
PXK0006703            PXK0022668              PXK0023594           PXK0027342
PXK0006704            PXK0022691              PXK0023600           PXK0027627
PXK0006705            PXK0022692              PXK0023664           PXK0027643
PXK0006706            PXK0022693              PXK0023730           PXK0027704
PXK0006707            PXK0022694              PXK0023731           PXK0027705
PXK0006708            PXK0022695              PXK0023739           PXK0027711
PXK0006709            PXK0022715              PXK0023745           PXK0027750


                                          1
       Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 8 of 25
                                               HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


PXK0006710           PXK0022751            PXK0023751           PXK0027752
PXK0006711           PXK0022754            PXK0023759           PXK0027759
PXK0006712           PXK0022774            PXK0023766           PXK0027831
PXK0006713           PXK0022785            PXK0023775           PXK0027881
PXK0006714           PXK0022823            PXK0023776           PXK0027882
PXK0006715           PXK0022846            PXK0023783           PXK0027883
PXK0006716           PXK0022883            PXK0023795           PXK0027897
PXK0006717           PXK0022884            PXK0023802           PXK0027898
PXK0006718           PXK0022885            PXK0023803           PXK0027935
PXK0006719           PXK0022922            PXK0023808           PXK0027965
PXK0006720           PXK0022923            PXK0024259           PXK0027975
PXK0006721           PXK0022924            PXK0024261           PXK0027976
PXK0006722           PXK0022930            PXK0024274           PXK0027978
PXK0006723           PXK0022934            PXK0024450           PXK0027980
PXK0006724           PXK0022939            PXK0024464           PXK0027981
PXK0006725           PXK0022943            PXK0024749           PXK0028001
PXK0006726           PXK0022984            PXK0024839           PXK0028062
PXK0020353           PXK0022985            PXK0024841           PXK0028064
PXK0020416           PXK0022986            PXK0024917           PXK0028065
PXK0020419           PXK0023001            PXK0024926           PXK0028076
PXK0021909           PXK0023039            PXK0024929           PXK0028077
PXK0021914           PXK0023040            PXK0024932           PXK0028096
PXK0021922           PXK0023051            PXK0024933           PXK0028099
PXK0021925           PXK0023074            PXK0025272           PXK0028124
PXK0021928           PXK0023091            PXK0025287           PXK0028126
PXK0021930           PXK0023101            PXK0025303           PXK0028129
PXK0021989           PXK0023106            PXK0025408           PXK0028130
PXK0021990           PXK0023111            PXK0025409           PXK0028133
PXK0021991           PXK0023116            PXK0025440           PXK0028146
PXK0021992           PXK0023127            PXK0025441           PXK0028181
PXK0021993           PXK0023128            PXK0025452           PXK0028182
PXK0022032           PXK0023131            PXK0025504           PXK0028217
PXK0022037           PXK0023143            PXK0025505           PXK0028283
PXK0022063           PXK0023149            PXK0025530           PXK0112284
PXK0022112           PXK0023152            PXK0025532           PXK0112319
PXK0022113           PXK0023160            PXK0025633           PXK0112684
PXK0022114           PXK0023180            PXK0025634           PXK0112765
PXK0022117           PXK0023184            PXK0025686           PXK0112791
PXK0022119           PXK0023185            PXK0025869           PXK0112808
PXK0022161           PXK0023197            PXK0025924           PXK0112817
PXK0022165           PXK0023208            PXK0025942           PXK0112830
PXK0022191           PXK0023212            PXK0025943           PXK0112833
PXK0022212           PXK0023234            PXK0025986           PXK0112841
PXK0022233           PXK0023235            PXK0026016           PXK0112845
PXK0022257           PXK0023252            PXK0026017           PXK0112848
PXK0022258           PXK0023294            PXK0026020           PXK0112857
PXK0022282           PXK0023295            PXK0026340           PXK0143324
PXK0022283           PXK0023314            PXK0026427           PXK0143334
PXK0022314           PXK0023320            PXK0026428           PXK0143339
PXK0022323           PXK0023330            PXK0026521           PXK0143352
PXK0022324           PXK0023339            PXK0026530           PXK0143358
PXK0022352           PXK0023342            PXK0026541           PXK0143362
PXK0022359           PXK0023364            PXK0026542           PXK0143367
PXK0022376           PXK0023369            PXK0026625           PXK0143371
PXK0022394           PXK0023378            PXK0026638           PXK0143376



                                       2
          Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 9 of 25
                                                                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


PXK0022395                     PXK0023379                       PXK0026639                     PXK0148906
PXK0022396                     PXK0023386                       PXK0026677                     PXK0148920
G-PKN00021058                  G-PKN00021059

Depositions
Deposition of Ahmed Elnawawi and Exhibits, November 20, 2018.
Deposition of Bijoyesh Mookerjee and Exhibits, December 4, 2018.
Deposition of Kathy Glaub, February 1, 2019 (rough).
Deposition of Peter Waibel and Exhibits, November 13, 2018.
Deposition of Robert Gleason and Exhibits, November 19, 2018.
Deposition of Tara Rhealt and Exhibits, December 18, 2018.

Expert Reports & Interviews
Conversation with Dr. Michael Metzker.
Conversation with Dr. Susana Ortiz-Urda, Dermatologist and Melanoma Specialist.
Conversation with Joe Young, Plexxikon VP of Finance.
Conversation with Kathy Glaub, former President of Plexxikon.
Conversation with Mark Dennish, Former Vice President, Business Development at Daiichi Sankyo.
Expert Report of Dr. Michael Metzker, February 4, 2019.
Expert Report of Dr. Susana Ortiz-Urda, February 4, 2019.
Expert Report of Ted Sweeney, February 4, 2019.

Court & Legal Documents
Complaint for Patent Infringement, Case No. 3:17-cv-04405, August 3, 2017.
Second Amended Complaint for Patent Infringement, Case No. 4:17-cv-04405-HSG (EDL), December 20, 2017.
Defendant Novartis Pharmaceuticals Corporation’s Responsive Damages Contentions Pursuant to Patent L.R. 3-9, Case
No. 4:17-cv-04405-HSG (EDL), May 9, 2018.
Letter from Mark Noguchi, Genentech, to Dr. Paul S. Lin, Plexxikon Inc., “Re: Response to your January 13, 2014
letter captioned ‘Zelboraf Co-Promotion Costs’,” March 7, 2014.
Letter from Thomas P. Steindler, McDermott Will & Emery, to Clement S. Roberts, Durie Tangri, “Re: Plexxikon’s Document
Production Accompanying Infringement Contentions (Pat. L.R. 3-2),” February 13, 2018.
Letter from Thomas P. Steindler, McDermott Will & Emery, to Raghav Kirshapriyan, Durie Tangri, “Re: Manufacturing
Information,” March 12, 2018.
European Commission, Case M.7275 – Novartis/ GlaxoSmithKline Oncology Business, Commission Decision, January 28,
2015.
Georgia-Pacific Corp. v. United States Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y., 1970).
Uniloc USA, Inc. v. Microsoft Corp., 632 F.3D 1292 (Fed. Cir. 2011).
Rigel Pharmaceuticals, Inc.’s Complaint for Patent Infringement, Rigel Pharmaceuticals, Inc. vs. Novartis Pharmaceuticals
Corp., Civil Action No. 15-CV-4370, September 23, 2015.

Public Documents
GlaxoSmithKline plc 2013 20-F, February 28, 2014.
GlaxoSmithKline plc 2014 20-F, February 27, 2015.
GlaxoSmithKline plc 2015 20-F, March 18, 2016.
Japan Tobacco Inc. 2007 Annual Report.
Novartis AG 2014 20-F, January 27, 2015.
Novartis AG 2015 20-F, January 27, 2016.
Novartis AG 2016 20-F, January 25, 2017.


                                                            3
         Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 10 of 25
                                                                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


Novartis AG 2017 20-F, January 24, 2018.
Novartis AG 2018 20-F, January 30, 2019.
Novartis Q4 and FY 2016 Condensed Financial Report - Supplementary Data.
Novartis Q1 2017 Condensed Interim Financial Report - Supplementary Data.
Novartis Q2 and H1 2017 Condensed Interim Financial Report - Supplementary Data.
Novartis Q3 and 9M 2017 Condensed Interim Financial Report - Supplementary Data.
Novartis Q1 2018 Condensed Interim Financial Report - Supplementary Data.
Novartis Q2 and H1 2018 Condensed Interim Financial Report – Supplementary Data.
Novartis Q3 and 9M 2018 Condensed Interim Financial Report – Supplementary Data.
Novartis Q4 and FY 2018 Condensed Financial Report – Supplementary Data.
Novartis 2015 Annual Report.
Novartis 2017 Annual Report.
“About,” Plexxikon, https://www.plexxikon.com/about/.
“Adjuvant Dabrafenib (GSK2118436) in Patients With Surgically Resected AJCC Stage IIIC Melanoma Characterized by a
BRAFV600E/K Mutation,” ClinicalTrials.gov, https://clinicaltrials.gov/ct2/show/NCT01682213?term=dabrafenib&rank=5.
“After Long Fight, Drug Gives Sudden Reprieve,” New York Times,
https://www.nytimes.com/2010/02/23/health/research/23trial html.
“A Phase I Study to Investigate the Safety, Pharmacokinetics, and Pharmacodynamics of GSK2118436 in Subjects With
Solid Tumors,” ClinicalTrials.gov, https://clinicaltrials.gov/ct2/show/NCT00880321?term=dabrafenib&rank=77.
“Array BioPharma: Third Quarter of F2017 Update,” Array BioPharma, May 10, 2017,
http://investor.arraybiopharma.com/static-files/6b47b6bb-fb0f-4849-850d-c0ba5603e39e.
“Array Announces Agreement to Acquire Encorafenib (LGX818),” Array BioPharma, January 23, 2015,
http://investor.arraybiopharma.com/news-releases/news-release-details/array-announces-agreement-acquire-encorafenib-
lgx818.
“Array Announces Completion of Binimetinib and Encorafenib Transactions,” Array BioPharma, March 2, 2015,
http://investor.arraybiopharma.com/news-releases/news-release-details/array-announces-completion-binimetinib-and-
encorafenib.
“A Study Comparing GSK2118436 to Dacarbazine (DTIC) in Previously Untreated Subjects With BRAF Mutation Positive
Advanced (Stage III) or Metastatic (Stage IV) Melanoma,” ClinicalTrials.gov, https://clinicaltrials.gov/ct2/show/
NCT01227889?term=dabrafenib&cond=Metastatic+Melanoma&phase=2&rank=3.
“A Study of GSK2118436 in BRAF Mutant Metastatic Melanoma,” ClinicalTrials.gov, https://clinicaltrials.gov/ct2/show/
NCT01153763?term=dabrafenib&cond=Metastatic+Melanoma&phase=1&rank=4.
Bond, C. E. and Whitehall, V. L. J., “How the BRAF V600E Mutation Defines a Distinct Subgroup of Colorectal
Cancer: Molecular and Clinical Implications,” Hindawi, Gastroenterology Research and Practice, November 26, 2018,
Volume 2018, https://www.hindawi.com/journals/grp/2018/9250757/.
Cowen and Company, Array BioPharma, “Initiating at Outperform: Array of Sunshine + CowenVision Video,”
November 4, 2016.
Cowen and Company, Roche Holding Ltd, “KOLs View ACE910 Safety Issues As A Potential Concern; Model Update,”
November 3, 2016.
“Dabrafenib With Trametinib in the Adjuvant Treatment of High-risk BRAF V600 Mutation-positive Melanoma (COMBI-
AD). (COMBI-AD),” ClinicalTrials.gov, https://clinicaltrials.gov/ct2/show/NCT01682083?term=COMBI-AD+tafinlar&
cond=adjuvant+melanoma&rank=1.
“Daiichi Sankyo Completes Plexxikon Acquisition,” Plexxikon, April 4, 2011,
https://www.plexxikon.com/view.cfm/90/press-releases.
“Efficacy and Safety of LGX818 in Patients With Advanced or Metastatic BRAF V600 Mutant NSCLC,”
ClinicalTrials.gov, https://clinicaltrials.gov/ct2/show/NCT02109653.
“Efficacy and Safety of the Combination Therapy of Dabrafenib and Trametinib in Subjects With BRAF V600E- Mutated
Rare Cancers,” ClinicalTrials.gov, https://clinicaltrials.gov/ct2/show/NCT02034110?term=dabrafenib&rank=24.



                                                         4
         Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 11 of 25
                                                                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


“Exelixis Announces European Commission Approval of COTELLIC™ (Cobimetinib) for Use in Combination with
Vemurafenib in Advanced BRAF V600 Mutation-Positive Melanoma,” Exelixis Press Release, November 25, 2015,
http://ir.exelixis.com/phoenix.zhtml?c=120923&p=irol-newsArticle&ID=2117574.
“Farydak® (panobinostat) capsules,” Novartis, https://www hcp novartis.com/products/farydak/multiple-myeloma/.
“FDA Approves Braftovi + Mektovi Combination,” Drugs.com, June 27, 2018, https://www.drugs.com/newdrugs/array-
biopharma-announces-fda-approval-braftovi-encorafenib-combination-mektovi-binimetinib-4771 html.
“FDA Approves Cotellic,” Drugs.com, November 10, 2015,
https://www.drugs.com/newdrugs/fda-approves-cotellic-cobimetinib-combination-advanced-melanoma-4295.html.
“FDA Approves Dabrafenib Plus Trametinib for Adjuvant Treatment of Melanoma with BRAF V600E or V600K
Mutations,” U.S. FDA, April 30, 2018, https://www fda.gov/Drugs/InformationOnDrugs/ApprovedDrugs/ucm606165 htm.
“FDA Approves Genentech’s Cotellic™ (Cobimetinib) in Combination With Zelboraf® (Vemurafenib) in Advanced
Melanoma,” Genentech, November 10, 2015, https://www.gene.com/media/press-releases/14611/2015-11-10/fda-approves-
genentechs-cotellic-cobimet.
“FDA Approves Mekinist,” Drugs.com, May 29, 2013,
https://www.drugs.com/newdrugs/fda-approves-mekinist-trametinib-advanced-melanoma-3798.html.
“FDA Approves New Uses for Two Drugs Administered Together for the Treatment of BRAF-Positive Anaplastic Thyroid
Cancer,” U.S. FDA, May 4, 2018, https://www fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm606686 htm.
“FDA Approves Zelboraf (Vemurafenib) and Companion Diagnostic for BRAF Mutation-Positive Metastatic Melanoma,
a Deadly Form of Skin Cancer,” Genentech, August 17, 2011,
https://www.gene.com/media/press-releases/13567/2011-08-17/fda-approves-zelboraf-vemurafenib-and-co.
“FDA Approves Zelboraf (vemurafenib) for Erdheim-Chester Disease with BRAF V600 Mutation,” Drugs.com, November 6,
2017, https://www.drugs.com/newdrugs/fda-approves-zelboraf-vemurafenib-erdheim-chester-braf-v600-mutation-4625.html.
“FDA Approves Zelboraf,” Drugs.com, August 17, 2011,
https://www.drugs.com/newdrugs/fda-approves-zelboraf-companion-diagnostic-test-late-stage-skin-cancer-2814 html.
“FDA Grants Regular Approval to Dabrafenib and Trametinib Combination for Metastatic NSCLC with BRAF V600E
Mutation,” U.S. FDA, June 22, 2017, https://www.fda.gov/Drugs/InformationOnDrugs/ApprovedDrugs/ucm564331.htm.
Federal Trade Commission, “The Evolving IP Marketplace: Aligning Patent Notice and Remedies with Competition,”
March 2011.
Flaherty, K. T., et al., “Combined BRAF and MEK Inhibition in Melanoma with BRAF V600 Mutations,” New England
Journal of Medicine, November 1, 2012; 367: 1694–1703, https://www.nejm.org/doi/full/10.1056/NEJMoa1210093.
“GSK Completes Major Three-Part Transaction,” GSK Press Release, March 2, 2015,
https://www.gsk.com/en-gb/media/press-releases/gsk-completes-major-three-part-transaction-with-novartis/.
“GSK Gains Accelerated FDA Approval for Combination Use of Mekinist (trametinib) and Tafinlar (dabrafenib),” Drugs.com,
January 9, 2014, https://www.drugs.com/newdrugs/gsk-gains-accelerated-fda-approval-combination-mekinist-trametinib-
tafinlar-dabrafenib-4003 html.
“GSK gains accelerated FDA approval for combination use of Mekinist® (trametinib) and Tafinlar® (dabrafenib),” GSK
Press Release, January 9, 2014, https://us.gsk.com/en-us/media/press-releases/2014/gsk-gains-accelerated-fda-approval-
for-combination-use-of-mekinist-trametinib-and-tafinlar-dabrafenib/.
“GSK receives Priority Review from FDA for dabrafenib/trametinib combination in metastatic melanoma,” GSK Press
Release, September 16, 2013, https://www.gsk.com/en-gb/media/press-releases/gsk-receives-priority-review-from-fda-for-
dabrafenibtrametinib-combination-in-metastatic-melanoma/.
“Highlights of Prescribing Information,” Genentech, https://www.gene.com/download/pdf/zelboraf_prescribing.pdf.
“Highlights of Prescribing Information,” Novartis,
https://www.pharma.us novartis.com/sites/www.pharma.us.novartis.com/files/tafinlar.pdf.
“Industry Profits, Research and Development Spending, and Merger and Acquisition Deals,” U.S. Government
Accountability Office, GAO-18-40 (2017).
Leerink, Array BioPharma, Inc., “Potl. Best-In-Class BRAF/MEK Combination in Melanoma; PT to $9,” September 26, 2016.
Mackiewicz, J, and Mackiewicz, A., “BRAF and MEK inhibitors in the era of immunotherapy in melanoma patients,”
Contemp Oncol (Pozn). March 2018; 22(1A).
NCCN Guidelines for Patients®, Melanoma, 2018, https://www nccn.org/patients/guidelines/melanoma/.


                                                          5
         Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 12 of 25
                                                                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


NCCN Guidelines, Melanoma, Version 4.2014, http://www.jnccn.org/content/12/5/621.abstract.
NDA Approval Letter from Richard Pazdur, M.D., Department of Health and Human Services, to Ellen Cutler,
GlaxoSmithKline, LLC, NDA 202806, May 29, 2013,
https://www.accessdata fda.gov/drugsatfda_docs/appletter/2013/202806Orig1s000ltr.pdf.
“Novartis and GSK trade assets as pharma industry reshapes,” Reuters, Business News, April 21, 2014,
https://www.reuters.com/article/us-novartis/novartis-and-gsk-trade-assets-as-pharma-industry-reshapes-
idUSBREA3L07T20140422.
“Open-label Study to Investigate the Safety, PK, and Pharmacodynamics of GSK1120212 in Subjects With Solid Tumors
or Lymphoma,” ClinicalTrials.gov, https://clinicaltrials.gov/ct2/show/NCT00687622?term=GSK1120212&phase=04&
draw=2&rank=7.
“Our Business,” Novartis, https://www.pharma.us.novartis.com/.
Pharmacology Review, Application Number: 202806Orig1s000, Center for Drug Evaluation and Research,
https://www.accessdata fda.gov/drugsatfda_docs/nda/2013/202806Orig1s000PharmR.pdf.
“Safety Study of PLX4032 in Patients With Solid Tumors,” NIH – U.S. National Library of Medicine, August 22, 2017,
https://clinicaltrials.gov/ct2/show/NCT00405587.
“Study of Selective BRAF Kinase Inhibitor Dabrafenib Monotherapy Twice Daily and in Combination With Dabrafenib
Twice Daily and Trametinib Once Daily in Combination Therapy in Subjects With BRAF V600E Mutation Positive
Metastatic (Stage IV) Non-small Cell Lung Cancer,” ClinicalTrials.gov,
https://clinicaltrials.gov/ct2/show/NCT01336634?term=dabrafenib&cond=Nsclc&phase=1&rank=2.
Supplemental Approval Letter from Patricia Keegan, M.D., Department of Health and Human Services, to Betsy Kurian,
Pharm.D., Novartis Pharmaceuticals Corporation, NDA 202806/S-010, May 4, 2018,
https://www.accessdata fda.gov/drugsatfda_docs/appletter/2018/202806Orig1s010ltr.pdf.
Supplemental Approval Letter from Patricia Keegan, M.D., Department of Health and Human Services, to Demetre Stamatis,
Pharm.D., Novartis Pharmaceuticals Corporation, NDA 202806/S-006, June 22, 2017,
https://www.accessdata fda.gov/drugsatfda_docs/appletter/2017/202806Orig1s006ltr.pdf.
Supplemental Approval Letter from Patricia Keegan, M.D., Department of Health and Human Services, to Demetre Stamatis,
Pharm.D., Novartis Pharmaceuticals Corporation, NDA 202806/S-008, April 30, 2018,
https://www.accessdata fda.gov/drugsatfda_docs/appletter/2018/202806Orig1s008ltr.pdf.
Tafinlar Approval Letter, Center for Drug Evaluation and Research, May 29, 2013,
https://www.accessdata fda.gov/drugsatfda_docs/nda/2013/202806Orig1s000Approv.pdf.
Tsai, J., et al., “Discovery of a selective inhibitor of oncogenic B-Raf kinase with potent antimelanoma activity,”
Proceedings of the National Academy of Sciences USA, February 26, 2008, 105(8): 3041–3046, published online February
19, 2008, https://www ncbi.nlm nih.gov/pmc/articles/PMC2268581/.
“Two new GSK oral oncology treatments, BRAF-inhibitor Tafinlar®(dabrafenib) capsules and the first MEK-inhibitor
Mekinist™ (trametinib) tablets, approved by FDA as single-agent therapies,” GSK, May 29, 2013, https://us.gsk.com/en-
us/media/press-releases/2013/two-new-gsk-oral-oncology-treatments-braf-inhibitor-tafinlardabrafenib-capsules-and-the-
first-mek-inhibitor-mekinist-trametinib-tablets-approved-by-fda-as-single-agent-therapies/.
“Understanding Treatment,” Zykadia® (ceritinib), https://www.us.zykadia.com/about-treatment/understanding-treatment.
“Vemurafenib in Multiple Nonmelanoma Cancers with BRAF V600 Mutations,” The New England Journal of Medicine,
Vol. 373., August 20, 2015.
Bloomberg Terminal.
U.S. Patent No. 9,469,640.
U.S. Patent No. 9,844,539.




                                                           6
Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 13 of 25




                   Exhibits
Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 14 of 25
Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 15 of 25
Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 16 of 25
Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 17 of 25
                                           HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                            Exhibit 3
  Plexxikon's Minimum




                             Page 1 of 2
Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 18 of 25
Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 19 of 25
                                                            HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY




                                               r®
                         Limited to the U.S.




                                  1
Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 20 of 25
Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 21 of 25
                                            HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                             Exhibit 5a
                Novartis Pharmaceuticals Corporation
                   U.S. Profit and Loss Statement
                              Tafinlar®




              Source: NPC-PLEX0003644.
Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 22 of 25
                                            HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                             Exhibit 5b
                Novartis Pharmaceuticals Corporation
                   U.S. Profit and Loss Statement
                              Mekinist®




              Source: NPC-PLEX012390487.
Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 23 of 25
                                                         HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY



                                      Exhibit 5c
                       Novartis Pharmaceuticals Corporation
                       Adjusted U.S. Profit and Loss Statement
                                      Tafinlar®




     Sources:   Exhibit 5a.
                Exhibit 5b.
Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 24 of 25
                                             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY


                           Supplemental Exhibit 6
                              Tafinlar® Sales




         Sources: Exhibit 5a.
                  Exhibit 5b.
                  NPC-PLEX012797179.
                  NPC-PLEX0004666.
Case 4:17-cv-04405-HSG Document 317-1 Filed 10/22/19 Page 25 of 25
                                                         HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                                     Exhibit 7
                                  Zelboraf® Sales

                               Q3 2011 - Q3 2018

        Date                   U.S.                 Outside U.S.          Worldwide
         (a)                   (b)                      (c)                  (d)

       Q3 2011         $     11,963,838         $            -        $    11,963,838
       Q4 2011               22,071,522                      -             22,071,522
       Q1 2012               28,965,650                1,987,686           30,953,337
       Q2 2012               31,963,972               25,774,018           57,737,990
       Q3 2012               27,248,263               30,068,844           57,317,108
       Q4 2012               31,673,353               40,746,550           72,419,904
       Q1 2013               33,930,608               51,809,818           85,740,426
       Q2 2013               36,308,832               51,895,633           88,204,465
       Q3 2013               31,361,062               59,534,795           90,895,857
       Q4 2013               30,196,971               67,854,142           98,051,113
       Q1 2014               20,373,347               63,253,216           83,626,563
       Q2 2014               19,545,520               59,427,835           78,973,355
       Q3 2014               18,376,578               58,514,077           76,890,654
       Q4 2014               14,159,605               51,115,255           65,274,861
       Q1 2015               12,241,358               40,937,842           53,179,200
       Q2 2015               11,308,343               38,506,209           49,814,552
       Q3 2015               12,729,470               38,645,667           51,375,136
       Q4 2015               10,036,751               39,202,450           49,239,202
       Q1 2016               11,878,075               38,442,020           50,320,095
       Q2 2016               11,291,460               42,070,002           53,361,462
       Q3 2016               12,394,318               33,323,226           45,717,544
       Q4 2016               12,543,216               32,701,601           45,244,816
       Q1 2017               11,324,743               31,411,000           42,735,743
       Q2 2017               10,304,038               26,166,973           36,471,011
       Q3 2017               10,325,506               23,998,742           34,324,248
       Q4 2017               10,799,558               24,308,943           35,108,501
       Q1 2018               11,076,261               29,723,351           40,799,612
       Q2 2018               12,339,426               26,072,030           38,411,456
       Q3 2018               12,757,720               21,848,921           34,606,642


            Note: Zelboraf® received FDA approval in August 2011 and sales
                  began in Q3 2011.
                  Sales are net of returns, rebates, and discounts.

         Sources: PXK0006688-PXK0006710.
                  PXK0006720.
                  PXK0006722.
                  PXK0148906.
                  PXK0020353.
                  PXK0021909.
                  PXK0028283.
